Citation Nr: 0828698	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-15 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 20 percent for costochondritis.  

2.  Entitlement to an initial disability evaluation greater 
than 20 percent for a right knee disability.  

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for a left knee disability.  

4.  Entitlement to an initial disability evaluation greater 
than 10 percent for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 2000 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, VA.  

At his February 2006 VA Central Office hearing before the 
undersigned Veterans Law Judge, the veteran withdrew his 
claim for an increased evaluation for allergic rhinitis.  38 
C.F.R. §§ 20.202, 20.204.  


FINDINGS OF FACT

1.  The veteran has the highest available disability 
evaluation for his costochondritis.  There is no indication 
of other compensable symptomatology as attributable to 
service-connected disability, and there is no evidence that 
the disorder necessitates frequent hospitalization, or causes 
a marked interference with employment.

2.  The veteran has the highest available disability 
evaluation for his right knee disability.  There is no 
indication of other compensable symptomatology as 
attributable to service-connected disability, and there is no 
evidence that the disorders necessitate frequent 
hospitalization, or cause a marked interference with 
employment.

3.  The veteran left leg flexion is not limited to 60 degrees 
and his extension is not limited to 5 degrees.   

4.  The veteran's GERD does not cause persistently recurring 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, arm, or shoulder 
pain productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating in excess of 20 
percent for costochondritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.73, Diagnostic Code (DC) 5321 (2007).

2.  The criteria for a higher initial rating in excess of 20 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.71a, DC 5024, 5258 (2007).

3.  The criteria for a higher initial rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.71a, DC 5024, 5260, 5261 (2007).

4.  The criteria for a higher initial rating in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.114, DC 
7346 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2004, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The Board notes that in a July 2006 letter, the veteran was 
informed that disability ratings and effective dates would be 
assigned if his claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Since providing the veteran additional VCAA notice in July 
2006, the RO readjudicated the veteran's claims in the 
supplemental statement of the case (SSOC) issued in April 
2008.  This is important to note because the Federal Circuit 
Court has held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its June 
2006 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original rating remains in controversy when 
less than the maximum available benefit is awarded).  In 
other words, the veteran's rating may be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than 
others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  
The veteran, as discussed below, has not met the requirements 
for higher ratings at any time since the effective date of 
his award, so the Board may not stage his ratings.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated for his costochondritis, knee 
disabilities, and GERD by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Costochondritis

The veteran asserts that he is entitled to a higher rating 
for his service-connected costochondritis, currently rated by 
analogy as 20 percent disabling under DC 5399-5321, muscle 
injuries of Group XXI, the thoracic muscle group, pertaining 
to the muscles of respiration.  38 C.F.R. § 4.73a.  

Under DC 5321, a 20 percent evaluation is the highest 
available disability evaluation, and is assigned when the 
disability is severe or moderately severe.  Id.  The 
veteran's symptomatology does not belong within a relevant 
Diagnostic Code for muscle injury besides Group XXI.  As a 
result, the potential likelihood of an increased rating would 
be premised on application of another Diagnostic Code either 
on an alternate rating basis, or as a separate additional 
rating, provided not evaluating the same disability under 
various diagnoses.  See 38 C.F.R. § 4.14.

The Board notes that there is no evidence sufficient to 
warrant application of other Diagnostic Codes in this case.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  

As the veteran already has the highest available disability 
evaluation for his costochondritis, the Board finds that the 
overall disability picture does not more closely approximate 
a higher percent rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  

Right Knee disability

The veteran asserts that he is entitled to a higher rating 
for his service-connected right knee disability, which is 
evaluated as 20 percent disabling, under DC 5299-5258, 
dislocated semilunar cartilage.  It was originally rated 
under DC 5299-5024, tenosynovitis.  38 C.F.R. § 4.71a.  

Under DC 5024, the rater is instructed to rate the veteran's 
disability according to limitation of motion of the affected 
parts, as one would rate degenerative arthritis.  
Degenerative arthritis is evaluated under DC 5003.  Under DC 
5003, the rater is instructed to evaluated the disability 
based upon limitation of motion.  When limitation of motion 
is noncompensable, a 10 percent rating is warranted when 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is warranted where there is x-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups 
with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a.  

In this case, RO applied the rating criteria for DC 5258 to 
increase the veteran's evaluation in a November 2007 rating 
decision.  Under DC 5258, a 20 percent evaluation is 
warranted when the semilunar cartilage is dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  38 C.F.R. § 4.71a.  A 20 percent evaluation is the 
only available disability evaluation under DC 5258.  

The Board notes that the veteran's VA examinations and 
treatment records do not show compensable limitation of 
flexion or extension of the veteran's right leg to warrant 
application of DC 5260 or 5261, limitation of flexion or 
extension of the leg.  There is no evidence of ankylosis of 
the right knee to warrant application of DC 5256, ankylosis 
of the knee.  There is no evidence of recurrent subluxation 
or lateral instability to warrant application of DC 5257, 
other impairments of the knee.  While DC 5259 may be 
applicable in the veteran's case, it only allows for a 10 
percent evaluation, and is not as favorable to the veteran as 
DC 5258.  38 C.F.R. § 4.71a.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

The veteran has the highest available disability evaluation 
under the most applicable criteria, DC 5258.  Therefore, his 
claim for an increased evaluation is denied.  38 C.F.R. 
§ 4.3.  



Left Knee Disability 

The veteran asserts that he is entitled to a higher rating 
for his service-connected left knee disability, which is 
evaluated as 10 percent disabling, under DC 5299-5024, 
tenosynovitis.  38 C.F.R. § 4.71a.  

As discussed above, under DC 5024, the rater is instructed to 
rate the veteran's disability according to limitation of 
motion of the affected parts, as one would rate degenerative 
arthritis.  Id.  When an evaluation of a disability is based 
upon limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable Diagnostic Code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy from disuse.  
A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

The Board notes that the veteran's VA examinations and 
treatment records do not show compensable limitation of 
flexion or extension of the veteran's left leg to warrant 
application of DC 5260 or 5261, limitation of flexion or 
extension of the leg.  There is no evidence of ankylosis of 
the left knee to warrant application of DC 5256, ankylosis of 
the knee.  There is no evidence of recurrent subluxation or 
lateral instability to warrant application of DC 5257, other 
impairments of the knee.  There is no evidence that the 
veteran has a disability due to a problem with his semilunar 
cartilage, therefore DCs 5258 and 5259 do not apply.  
38 C.F.R. § 4.71a.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

In January 2004, the veteran underwent a VA examination.  He 
complained of left knee pain with mild stiffness.  He wore 
bilateral knee braces.  He denied swelling and instability.  
Upon examination, his knee was painful in the supracondylar 
area.  His range of motion was from 0 to 120 degrees (normal 
range of motion is 0 to 140 degrees).  There was no decreased 
range of motion with repetitive use.  There was no muscular 
atrophy or spasm.  X-rays were within normal limits.  He was 
diagnosed with patellofemoral pain syndrome.  In its June 
2004 rating decision, the RO assigned a 10 percent disability 
evaluation based painful motion of the joint.  

In November 2004, the veteran underwent a VA joints 
examination.  The veteran denied weakness, swelling, and 
instability.  He reported painful flare-ups.  Precipitating 
factors were walking for 10 minutes.  He used an ice pack, 
Bengay, and prescription medication to relieve pain from 
flare-ups.  The examiner concluded that during a flare-up, 
the veteran had temporary impairment in standing and walking.  
The examiner stated that the veteran had pain and locking in 
his knees which made it hard for him to squat and unable to 
jump.  Apart from squatting and jumping, his daily activities 
were "not significantly affected."  

Upon examination, the veteran's left knee had a range of 
motion from 0 to 120 degrees.  He had normal stability with 
no weakness, effusion, atrophy, or joint line tenderness.  
There was some sub patellar crepitus and pain with 
inhibition.  There was no change of the veteran's range of 
motion with repeated or resisted motion of the joint.  The 
examiner concluded that the veteran's motion in his left knee 
was not painful.  An x-ray showed an oblong ossification in 
the midline on the proximal tibia of the left knee.  The 
medial and lateral compartments and femoral patellar joint 
space of the left knee appeared normal.  

In July 2006, the veteran underwent a VA joints examination.  
The examiner noted that the right knee disability was more 
severe than the left.  The veteran's left knee had no 
swelling, weakness, instability, or locking.  The left knee 
fatigued easily and ached.  He denied acute flares.  He did 
not use a brace or a cane.  X-rays of his left knee were 
normal.  Upon examination, his left knee was stable, with 
crepitus, and no swelling.  His range of motion was 0 to 125 
degrees.  

The veteran received treatment for his left knee from private 
physicians.  In March 2004, the veteran was diagnosed with 
pain in both knees by Dr. R. W., a private physician.  He was 
referred to Dr. H. M., an orthopedist.  The veteran saw Dr. 
H. M. in May 2004.  Upon examination, he had full range of 
motion in his knees.  Both knees were stable.  The veteran 
complained of pain in the infrapatellar tendon area, but it 
was diffuse and did not have any particular point tenderness 
to deep palpation.  Dr. H. M. diagnosed the veteran with 
chronic bilateral knee pain of questionable etiology.  

In June 2004, the veteran was treated by Dr. R. A., a private 
physician.  He complained of anterior knee pain that 
prevented him from running.  He also had discomfort walking 
up and down stairs at work.  He had and MRI, which was 
normal.  Upon examination, Dr. R. A. found no atrophy or 
effusion.  The veteran had tenderness over his patella, and 
patellofemoral compression was not painful.  X-rays were 
normal.  Dr. R. A. diagnosed the veteran with bilateral 
chondromalacia of the patella, with the right knee worse than 
the left.  

In August 2004, the veteran was treated again by Dr. R. A.  
The veteran complained of pain in the anterior aspect of both 
knees.  He stated that it did not interfere with his sports 
activities.  He was prescribed Feldene for pain management.  
He examined the veteran's left knee and found that it had no 
effusion and that "the joint itself [was] quite stable."  
The veteran had tenderness of the anterior tibial tubercle, 
but the temperature of the skin on his left knee was the same 
as the rest of his leg.  

The Board notes that the veteran's limitation of motion in 
his left knee is noncompensable.  Limitation of flexion and 
extension of the leg are governed by DCs 5260 and 5261.  
Under DC 5260, a noncompensable evaluation is warranted when 
flexion is limited to 60 degrees.  Under DC 5261, a 
noncompensable evaluation is warranted when extension is 
limited to 5 degrees.  38 C.F.R. § 4.71a.  Therefore, the 
veteran does not have a compensable disability under either 
DC 5260 or 5261.  

At his February 2006 hearing, the veteran testified that his 
knee locked when walking on an incline, and that he wore a 
brace 90 percent of the time.  He took prescription Tramadol 
for pain relief.  He reported missing a great deal of work 
time because of his knees and the side effects of his 
medication, which made it unsafe for him to drive.  He stated 
that the medication also made it hard for him to concentrate 
at work.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight, and that they provide 
evidence against the veteran's claim.  The veteran was 
granted a 10 percent evaluation because his left knee had 
painful motion at his January 2004 VA examination under 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As his ranges 
of motion are noncompensable, he is not entitled to a higher 
rating under DC 5024, 5260, or 5261.  Reviewing the evidence, 
the Board finds that the overall disability picture for the 
veteran's left knee disability does not more closely 
approximate a higher rating.  38 C.F.R. § 4.7.  Therefore, 
the preponderance of the evidence against this claim.  
38 C.F.R. § 4.3.  

GERD

The veteran asserts that he is entitled to a higher rating 
for his service-connected GERD, currently rated by analogy as 
10 percent disabling under DC 7399-7346, hiatal hernia.  
38 C.F.R. § 4.114.  

Under DC 7346, a 10 percent rating is warranted when the 
veteran has two or more of the symptoms for the 30 percent 
evaluation but with less severity.  A 30 percent evaluation 
is warranted when the veteran has persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
38 C.F.R. § 4.114, DC 7346.  Ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
rating will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher rating where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114. 

A January 2004 VA examination report shows a diagnosis of 
GERD that began in 2002.  He took Tums for relief of his 
night time reflux symptoms.  Prior to using Tums, he took 
Prilosec.  His specific reflux symptoms were not discussed.  

In November 2004, the veteran underwent a VA esophagus and 
hiatal hernia examination.  He reported that its onset was in 
2002.  He had episodes of reflux at night, and felt a burning 
sensation in the retrosternal area and throat.  He denied 
dysphagia, pyrosis, and epigastric pain, associated 
substernal or arm pain, hematemesis, melena, nausea, and 
vomiting.  He had an upper GI series performed, and it showed 
that his swallowing mechanism was normal.  There was no mass 
or stricture in his esophagus.  No reflux or hernia were 
detected, and his stomach had no ulcers or masses.  The 
duodenal bulb and sweep were also normal.  The examiner's 
impression was that it was a normal examination.  The veteran 
was diagnosed with GERD.  

In July 2006, the veteran underwent a VA examination.  The 
examiner reviewed the veteran's claims folder in conjunction 
with the examination.  At the time of the examination, he 
took Aloprosol for his GERD.  His symptoms occurred mostly at 
night, but occasionally during the day if he laid down.  He 
had epigastric pain and reflux, but denied vomiting, 
diarrhea, weight loss, and jaundice.  

VA medical records show treatment for GERD.  In August 2005, 
he denied pain, nausea, vomiting, diarrhea, melena, and 
bleeding.  In 2004, he took prescription omeprazole for GERD.  

The Board finds that the facts and examinations provide 
evidence against the veteran's claim.  In order to grant a 30 
percent evaluation, the veteran's GERD symptoms would have to 
include recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain productive of considerable impairment of 
health.  38 C.F.R. § 4.114.  

At his February 2006 VA Central Office hearing, the veteran 
testified that he could not sleep when he had epigastric 
distress.  He took a combination of prescribed and over the 
counter medications for relief.  He reported having episodes 
between one and four times per week.  He also reported a pain 
in his armpit, but he did not know if it was related to his 
GERD.  The Board finds that the veteran's testimony provides 
some evidence in favor of his claims and that it is entitled 
to some probative weight.  However, the veteran's chest and 
armpit pain has been attributed to his costochondritis, 
during his VA examinations.

While the veteran has epigastric pain and pyrosis, he has 
consistently denied dysphagia, vomiting, and substernal, arm, 
or shoulder pain.  Reviewing the evidence, the Board finds 
that the overall disability picture for the veteran's GERD 
does not more closely approximate a 30 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  


ORDER

An increased initial evaluation in excess of 20 percent for 
costochondritis is denied.  

An increased initial evaluation in excess of 20 percent for a 
right knee disability is denied. 

An increased initial evaluation in excess of 10 percent for a 
left knee disability is denied. 

An increased initial evaluation in excess of 10 percent for 
GERD is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


